The evidence in the record sufficiently supports Family Court’s finding that the father failed to meet his burden of showing that the child was constructively emancipated (see O’Sullivan v Katz, 81 AD3d 480 [2011]). Although the record reflects a strained relationship between the father and child, it does not support a finding that the child completely refused to have a relationship with the father (see id.).
The father’s failure to properly file a full record on appeal, despite his contrary statement made pursuant to CPLR 5531, warrants the imposition of costs incurred in preparing and filing a respondent’s appendix (see CPLR 5528 [e]; 22 NYCRR 600.10 [c] [1]).
We need not remand to the Support Magistrate to consider *602the father’s arguments regarding a credit and his obligation to pay college expenses, as Family Court already provided for such relief in the order appealed from. Concur — Moskowitz, J.E, Renwick, DeGrasse, Abdus-Salaam and Román, JJ.